Citation Nr: 1136183	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1980 to September 1982, and has additional unverified reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in January 2005 and June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO and a transcript has been incorporated into the record.  

In July 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Board observes that the Veteran submitted a claim of entitlement to service connection for bipolar disorder and depression in September 2004.  She filed a separate claim in December 2004 seeking service connection for PTSD.  The RO denied service connection for bipolar disorder and depression in January 2005 and PTSD in June 2006.  In consideration of a recent decision of the U.S. Court of Appeals for Veterans Claims (Court), the Board recharacterized the Veteran's psychiatric claims at the time of its July 2009 remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A claim of entitlement to service connection for bilateral hearing loss has been raised by the record.  Specifically, at the time of the Veteran's January 2010 VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, she asserted that her current hearing loss was related to active service.  Further, claims of entitlement to service connection for cocaine dependence and alcohol dependence, as secondary to an acquired psychiatric disorder, have been raised by the record.  Specifically, a VA examiner addressed such issues at the time of the Veteran's March 2010 VA examination and subsequent December 2010 addendum to the same.  The Agency of Original Jurisdiction (AOJ) has not yet had an opportunity to adjudicate the raised issues.  The Board does not have jurisdiction over the issues, and they are thus referred to the AOJ for appropriate action.

The Board observes that the Veteran's wristwatch is associated with the claims file, in Volume 2.  It appears that such was turned over to the VA at the time of an arrest by the Dallas County police.  The Board can not contemplate a scenario wherein the Veteran's personal property must be maintained in the claims file, and the RO should forward the Veteran's wristwatch to her.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, her acquired psychiatric disorder, to include depressive disorder, bipolar disorder, and PTSD, is related to her in-service military sexual trauma.

 
CONCLUSION OF LAW

An acquired psychiatric disability, to include depressive disorder, bipolar disorder, and PTSD, was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required, including consideration of whether there was substantial compliance with the July 2009 Board remand directives.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include depressive disorder, bipolar disorder, and PTSD, which she contends is related to her claimed military sexual trauma.  

In order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R.           § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  During the pendency of this appeal, effective August 28, 2006, 38 C.F.R. § 3.384 was added to further define a "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  Id.  The Veteran's acquired psychiatric disorder has been diagnosed as a depressive disorder with psychotic features, bipolar disorder and PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Nonetheless, there is no evidence of record showing that the Veteran's disability manifested to a compensable degree within a year of separation from service.  Thus, service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 3.309, 3.384.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

On VA examination in March 2010, the Veteran was diagnosed, in pertinent part, with major depressive disorder.  During the course of the appellate period, she was also diagnosed with bipolar disorder and PTSD.  This constitutes evidence of a current disability, and as such the first element required for direct service connection is met.

The second requirement for direct service connection, evidence of in-service incurrence or aggravation of a disease or injury, is also met.  On this issue, the Board notes that a veteran is competent to report events during active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

During the appellate period, the Veteran has, in written statements submitted on her behalf, and during testimony before the Board, described her claimed military sexual trauma.  In a September 2005 statement, the Veteran reported that while completing basic and advanced training at Fort Leonard Wood, she was raped twice during training exercises in the woods.  She reported that it was dark outside and there were multiple men that participated in the assault.  She reported that the men threatened her with physical harm, including death, if she were to report the assault.  She reported that prior to the first assault she was given something to drink that made her groggy and disoriented, and that during the second assault she was hit on the head.  She reported that subsequent to the assaults, she was pushed against the wall by the men when they saw her.  

In the September 2005 statement, the Veteran reported that she was sent to Fort Polk and was verbally harassed and again threatened with physical harm if she were to report the assault.  She reported that prior to her assignment in Germany; she sought gynecological treatment for cramping and pain during urination.  She reported that she became very anxious and would curse and get rowdy when male service members were near her.  She reported that she received disciplinary action, in the form of an Article 15, related to her behavior.  She reported that once she arrived in Germany, she requested a separation from service because she did not want to live in the co-ed dorms provided.  

At the time of the Veteran's February 2009 Board hearing, she reported that she spoke about the assaults to a doctor at Fort Polk.  

The Veteran's service treatment records consist of only one document, beyond that of blank immunization and dental forms.  The RO generated a Formal Finding of Unavailability as to the Veteran's service treatment records, and notified the Veteran of the same, in May 2007.  The sole service treatment record is a July 1982 Statement of Option:  Medical Examination for Separation/Retirement.  The record indicates that the Veteran affirmed that she understood that she was not required to undergo a medical examination for the purpose of separation from service, and affirmed that she did not desire such an examination.  A medical officer, subsequent to review of the Veteran's records, determined that a medical examination was not required.  

The Veteran's service personnel records are associated with the claims file.  The code included in her service separation form, her DD-214, indicates that the Veteran was separated from service, honorably, for the reason of pregnancy.  While there is no record of an Article 15 during her period of active service, or any other disciplinary action, there is evidence that the Veteran, in November 1983, during reserve service, received written warning as to her unexcused absences.  In December 1985, the Veteran was declared an unsatisfactory participant and was in essence discharged from the balance of her reserve service on the basis that she had accumulated nine unexcused absences within a one-year period.  

The Board notes that when adjudicating a claim of entitlement to service connection for PTSD and the claimed PTSD stressor is physical or sexual assault in service, evidence of behavior changes following the claimed assault is one type of evidence that may corroborate a veteran's account of the stressor incident.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

It is significant that the Veteran's service treatment records are unavailable and the Board is unable to review such for evidence of the Veteran's claimed in-service gynecological complaints, including her claimed discussion with a doctor at Fort Polk about the assaults.  The Board notes here that the RO generated a Formal Finding of Unavailability as to the Veteran's VA treatment records dated from 1983 to 1991, and notified the Veteran of the same, in October 2007.  Such records are significant in the present case, as the Veteran asserts that she underwent psychiatric treatment soon after her separation from active service.  The Board is unable to review such for evidence that the Veteran reported the alleged in-service assaults.  It is also significant that the Veteran was in essence discharged from her period of reserve service due to excessive unexcused absences, and that such evidence of a behavioral change may corroborate the Veteran's claim.  During the appellate period, the Veteran has consistently described the military sexual trauma.  Further, there is no evidence refuting the Veteran's claim.  

Based on the forgoing, the Board finds that the Veteran is competent to report her in-service experiences and that her account of the in-service assaults, as presented to VA during the appellate period, is credible.

The third requirement of direct service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, is also met.

On VA examination in March 2010, the Veteran reported that she became angry during active service, after being raped and finding that no disciplinary action was taken.  She reported that she had reported the assault during service.  She reported that she had been given drugs and called names during the assault, and that she was unable to recall the date and many details of her military experience.  The examiner noted the Veteran's numerous unexcused absences during service.  The examiner noted the Veteran's extensive psychiatric history, to include hospitalizations and drug overdoses, with inpatient psychiatric treatment in as early as 1989.  The Veteran reported that her illicit drug use and psychiatric symptoms began during service after her assaults.  The examiner noted that such statement was inconsistent with the evidence of record indicating that the Veteran began abusing drugs and alcohol at the age of 15.  The examiner also noted that while the Veteran, during the VA examination, denied any pre-service sexual abuse, the evidence of record indicates that she had reported early sexual abuse.  The Board notes here that numerous VA treatment records indicate that the Veteran reported that she had been molested by her father when she was young and that she had been raped subsequent to service during a drug deal.  Subsequent to review of the claims file and mental status examination, the Veteran was diagnosed with major depressive disorder, as well as cocaine and alcohol dependence, both in sustained partial remission.   The examiner did not diagnose the Veteran with PTSD, and reported that she could not opine as to such due to the discrepancies in the record as to pre-service and post-service abuse.  

In a December 2010 addendum to the March 2010 VA examination report, the examiner opined that the Veteran's major depressive disorder was at least as likely as not aggravated by her military sexual trauma.

In a May 2011 addendum to the March 2010 VA examination report, the examiner again opined that the Veteran's major depressive disorder was most likely caused by or the result of military sexual trauma.  She reasoned that the Veteran's early life difficulties, and military sexual trauma, have most likely contributed to the diagnosis of major depressive disorder with psychotic features. 

Here, the medical opinions by the VA examiner are credible because they are based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for her conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

As discussed above, the Board has characterized the Veteran's claim to include her psychiatric diagnoses of record.  Given that there is no competent evidence of record distinguishing the symptoms between the Veteran's depressive disorder, bipolar disorder, and PTSD, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder, bipolar disorder, and PTSD, is warranted.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In sum, the Board finds that the Veteran currently has an acquired psychiatric disorder, to include depressive disorder, bipolar disorder, and PTSD, and there is evidence of record to support the conclusion that the same was incurred during service.  Given the foregoing, and resolving all doubt in favor of the Veteran, as is required, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder, bipolar disorder, and PTSD, is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disability, to include depressive disorder, bipolar disorder, and PTSD, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


